Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.
Drawings
The drawings are objected to because texts in most Figures are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claims 1-10 although directed to systems in the preamble merely consist of “modules” understood in the art as pieces of software or computer program code per se. Program code or Software per se do not constitute a machine within the meaning of 35 U.S.C 101.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system and method in the preamble, however the claimed system and method recite mere economic principles or practices of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 merely consists of “modules” with intended functions. However it is not clear how those modules perform the intended functions. Claim 1 lines 6 and 8 recite “the decision”. Do they refer back to “decisions” of line 4? Claim 1 last line “the state” lacks antecedent basis. Furthermore as written last line of claim 1 seems to be part of a method. What part of the system perform the “finalizing …”? 
Similar to claim 1, the dependent claims also merely consist of different modules to perform some tasks. However the self-administered protocols recited in the preamble do not seem to govern any task of any module.
Dependent claims 2-10 do not cure the deficiencies of their parent claim.
Claims 11-22 are directed to methods. However the claimed methods are not tied to any particular machine, thus it is not clear how the methods operate. 
Claim 11 for example merely recites self-administering of one or more actions, operating without a hierarchical structure, validating some decision, setting time period to finalize the decision. The claim seems to 
The dependent claims 12-22 do not cure the deficiencies of their parent claim.
Claim 23 is also directed to a method of self-administered protocols on a blockchain platform. However it is not clear what it accomplished. Claim 23 line 5 “the partial state changes” lacks antecedent basis. Furthermore claim 23 recites at lines 5-6 “that would result if the notarized block was processed under normal operations” seems hypothetical, dependent on the “if” condition. It is not clear what this limitation required. What role does the notarized block play in the process? What is being sync at the last line of claim 23?
Claim 24 line 2 “failing verification only if the partial state is insufficient to validate the transaction” seems purely subjective. What criteria is used to determine sufficiency? What is being verified? Which transaction is “the transaction”? 
Claim 25 inherits the deficiencies of parent claim 22. Furthermore it is not clear what it accomplishes.
Art rejection is not being applied because the limitations cannot be ascertained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walid et al (US 20200192770) teach a method of reaching consensus in a blockchain network including a plurality of nodes, including: clustering the nodes into a plurality of sites; randomly selecting a node at each site as a representative; initializing a weight for each node; receiving, by a first representative of a first site, a plurality of transactions received by nodes in the first site; constructing, by the first representative, a first block including the plurality of transactions received by the first representative; performing a weighted consensus mechanism to verify the first block, wherein each of nodes in the first site participates in a weighted Byzantine Fault Tolerant (BFT) consensus mechanism and wherein the consensus is based upon each node's weight; performing a BFT consensus mechanism by the plurality of representatives on the first block; updating each nodes weight; and updating the representative for each site by selecting the node at each site with the highest weight. 
Christidis et al (US 20190179672) teach enforcing computer equity models in distributed blockchain.  An example operation may include one or more of identifying a blockchain transaction requiring completion, 
Schvey et al al (US 20180349621) teach a system for providing a cryptographic platform for distributing data structures within a peer-to-peer network wherein encrypted messages are exchanged among nodes.  The 

Taylor et al (US 20180130050) teach Blockchain-based systems and methods incorporate secure wallets; enhanced, randomized, secure identifiers for uniquely identifying discrete items; and cryptographically secure time-stamped blockchains.  Role-based secure wallets include private cryptographic keys for digitally signing transactions for recording in a blockchain.  Operations to be performed using role-based wallet can be permitted or restricted based on privileges associated with the respective 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        4 December 2021